IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00134-CR

GUY DOUGLAS MELTON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-F202000726


                          MEMORANDUM OPINION

      Guy Douglas Melton appeals the judgment against him signed on June 14, 2021.

Because the trial court’s certification, which Melton and his attorney signed, indicates

that the underlying case was a plea-bargain case, that Melton has no right of appeal,

and that Melton has waived his right of appeal, this appeal must be dismissed. See TEX.

R. APP. P. 25.2(d) (“The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these
rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain);

Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).

        Notwithstanding that we are dismissing this appeal, Melton may file a motion

for rehearing with this Court within fifteen (15) days after this opinion and judgment

are rendered if he believes this opinion and judgment are erroneously based on

inaccurate information or documents. See TEX. R. APP. P. 49.1. Moreover, if Melton

desires to have the opinion and judgment of this Court reviewed by filing a petition for

discretionary review, that petition must be filed with the Court of Criminal Appeals

within thirty (30) days after either the day this Court's judgment is rendered or the day

the last timely motion for rehearing is overruled by this Court. See TEX. R. APP. P.

68.2(a).

        For the reasons stated, this appeal is dismissed.




                                           MATT JOHNSON
                                           Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed February 9, 2022
Do not publish
[CR25]




Melton v. State                                                                    Page 2